TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00417-CR




                               David Alexander Bailey, Appellant

                                                  v.

                                   The State of Texas, Appellee



   FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT
            NO. 7877, HONORABLE JOE CARROLL, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant’s brief was originally due October 11, 2007. On January 4, 2008, the Court

ordered appellant’s appointed attorney, Eddie G. Shell, to file a brief on appellant’s behalf no later

than February 11, 2008. Counsel did not file a brief as ordered.

               The appeal is abated. The trial court shall conduct a hearing to determine whether

appellant desires to prosecute this appeal and, if so, whether the attorney it appointed has abandoned

the appeal.    Tex. R. App. P. 38.8(b)(2).       The court shall make appropriate findings and

recommendations. If necessary, the court shall appoint substitute counsel who will effectively

represent appellant in this cause. A record from this hearing, including copies of all findings and

orders and a transcription of the court reporter’s notes, shall be forwarded to the clerk of this Court

for filing as a supplemental record no later than April 11, 2008. Rule 38.8(b)(3).
                                          __________________________________________

                                          W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Abated

Filed: March 12, 2008

Do Not Publish




                                             2